Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 December 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes Decemr 28. 1779
I have received your Favour of the 22 Instant with the Judgement of the Mifflins Prize Goods, and Mr Coulougnac’s Proposals about furnishing Cloth &c. Agreeable to your desire I have conversed with him and find that he realy can furnish at good Prices, but he has no great Quantity by him at present. I have taken some Patterns which I inclose. N 1. is in my Opinion a very cheap article. I was obliged to pay 6 s. an ell more when I furnished Cloaths to the public. The Colour in the Pattern is not meant as a pattern of the Colour for all the linings must be white. N 2 is in my Opinion the kind of Cloth that will suit but I think to answer the Views of Congress it should be about 20 s. per Ell better in Quality. N 3 is a very good Cloth but rather too stout. I think it more fit for great Coats than under Coats. N 4 is very proper for waistcoats & Breeches & I think the Quality excellent, it may perhaps be thought too good but in this kind of Goods if you go to very cheap Things you will have them good for nothing. The Prices include all Charges and the Goods are deliverable at Nantes. Mr Coulougnac must send or go to Lyons for any considerable supply and I suppose you must allow at least 2 months Time for any of the Goods to arrive, but after that Time we can go on very expeditiously and I think I can furnish you with as Cheap Cloaths & in as little Time as any one else; it must be remembered that all I do the Charges are included which is an article of consequence to be added if you agree else where. You will observe by my Accot that the Commrs have paid more than 20,000 Livres for Charges of Transportation.
Shirts & Shoes may be had here. I shall be able to get the latter done at 3 Livres 10 s. I could I suppose have them at 3. Livres but such as Congress desire you will I am sure have them no where cheaper. The Shoes you paid 3 l.t. for in Paris formerly amounted to near my Price after the Charges were added & were too small after all. My next shall inform you more particularly about Shirts. As this is the Country for Linnen I can undertake them at as cheap a rate as any body. And I am sure I can have them & all the other Things in readiness as soon as any body. If you choose to contract for certain Prices I will do the Business that Way & take my Payment at 4, 8 & 12 months you allowing me the Loss on my Bills after 4 months. On these Conditions I could undertake to furnish you a Soldiers Suit compleat agreeable to Congress’s Orders at 34 l.t. delivered here free of Charges. I could perhaps do it for 30 l.t. but it would not answer the Expectations of Congress neither in size nor Quality. Or if you like better I will do the Business on Commission at 2½ per Cent. Mr de Chaumont asks me if I could do the Business in 2 months. I told him it was impossible to do it so soon. People may promise it but I am sure nobody will perform it.
I am ever your dutifull & affectionate kinsman
Jona Williams J
I have a Letter from Mr Bache 2d. Nov. He & his wife were then well. My next shall inform you what I can do in Hatts & Hose. I can furnish Hatts from 15 to 30 Livres per dozen & very good for soldiers—
 Notation: J Williams 28 Dec 79